NO. 07-06-0414-CR
                                     NO. 07-06-0415-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL A

                                      MARCH 29, 2007

                           ______________________________


                         JOHANSON LEE WATSON, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

             FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;

                 NOS. 9479 & 9480; HONORABLE TOM NEELY, JUDGE1

                          _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                   MEMORANDUM OPINION


      Appellant, Johanson Lee Watson, proceeding pro se, perfected these appeals from

the trial court’s order denying his motion for forensic DNA testing. The appeals were



      1
          Sitting by assignment.
abated and the causes were remanded to the trial court on November 16, 2006, to

determine whether Appellant was entitled to appointed counsel. Pursuant to our directive,

the trial court appointed Earl Griffin to represent Appellant in prosecuting these appeals.

On February 1, 2007, Appellant filed a pro se motion requesting that the appeals be abated

for appointment of new counsel due to “friction” between himself and Mr. Griffin. In the

interest of judicial economy, on February 2, 2007, this Court again abated the appeals and

remanded the causes to the trial court to resolve the issue of appointed counsel.


       Upon remand, the trial court held a hearing at which Appellant testified that he was

agreeable to having Mr. Griffin continue as his attorney. The trial court also approved an

agreement between Appellant and the State in which Appellant agreed to dismiss these

appeals in exchange for the State agreeing to Appellant’s Motion for DNA Testing. The

supplemental clerk’s records in each cause contain an order signed by the trial court

granting Appellant’s motion for forensic DNA testing.


       On March 16, 2007, this Court received Appellant’s Motions to Dismiss both

appeals. Pursuant to Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motions

are signed by Appellant; however the date of signing is not indicated. The motion bears

a Certificate of Service dated March 15, 2007. No decision of this Court having been

delivered, the motions are granted and the appeals are dismissed. No motions for

rehearing will be entertained and our mandate will issue forthwith.




                                            2
      On March 26, 2007, this Court received Appellant’s pro se Motion for Leave

Objecting to or Challenge [sic] Senior Judge Assignment wherein he alleges that Judge

Neely did not have authority to preside over his cases. The motion is dated March 13,

2007. We overrule this motion as moot based on the fact that: (1) subsequent to the date

of this motion Appellant filed his motion to dismiss the appeal, and (2) Appellant has

received the relief which he sought by these proceedings.




                                               Patrick A. Pirtle
                                                   Justice


Do not publish.




                                           3